Citation Nr: 0411809	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-05 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for heart disease, 
peripheral vascular disease, Raynaud's disease, lung disease, 
and arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) from RO decisions that denied 
service connection for heart disease, peripheral vascular 
disease, Raynaud's disease, lung disease, and arthritis of 
the feet.


FINDINGS OF FACT

1.  Heart disease, peripheral vascular disease, Raynaud's 
disease, and lung disease began many years after service and 
were not caused by any incident of service.

2.  Claimed arthritis of the feet is not currently shown by 
X-rays.  Even if current arthritis of the feet were shown, it 
began many years after service, was not caused by any 
incident of service, and was not caused or worsened by 
service-connected calluses of the feet.


CONCLUSIONS OF LAW

1.  Heart disease, peripheral vascular disease, Raynaud's 
disease, lung disease, and claimed arthritis of the feet were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Claimed arthritis of the feet is not proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from November 
1966 to October 1969, and he had some overseas service in 
Germany.  Service medical records show that in April 1967 he 
was treated for acute tonsillitis.  In August 1969, he was 
treated for callus formation of the feet.  Service medical 
records do not show heart disease, peripheral vascular 
disease, Raynaud's disease, lung disease, or arthritis of the 
feet.

VA medical records show the veteran was treated in January 
1975 for foot calluses.  Foot X-rays in January 1975 found no 
definite osseous or soft tissue abnormality.  On a February 
1975 VA examination, diagnoses included callus formation on 
the plantar aspect of the left foot and the proximal great 
toes medially of both feet, and second degree pes planus.  

In March 1975, the RO granted service connection and 0 
percent rating for calluses of the feet. 

In October 1975, VA X-rays of the left foot and ankle showed 
no bony abnormality except for marginal lipping of the 
navicular bone at the talonavicular joint.  

The veteran has submitted an August 1975 bill that refers to 
penicillin, and in April 1976 he was treated for a virus.  

Private medical records from 1990 show that the veteran was 
seen for recent onset of right-sided pleuritic chest pain and 
a non-productive cough, with a history of cigarette smoking.  
Diagnostic tests showed right lung field infiltrates and soft 
tissue density in the right lung.  A pulmonary specialist 
evaluated the veteran in February 1990.  It was noted that he 
had had an episode of bronchitis 10 years earlier, but no 
previous episodes of pneumonia.  The diagnoses were right 
pulmonary nodule (likely representing infection such as 
granulomatous infection); there also was a diagnosis of 
tobacco abuse.  Records also refer to bronchitis.  By June 
1990, follow-up treatment records show that the nodular right 
pulmonary infiltrate lesion of infectious etiology was 
resolving completely or to stabilization as a chronic scar.  

In October 1990, assessments included probable acute 
pharyngitis and sinusitis.  He was given a chest X-ray for 
recurrent bronchitis.  

In December 1995, the veteran was treated for recent 
complaints of chills, fever, dry scratchy throat, and 
slightly productive cough.  The impression was acute and 
chronic bronchitis and tobacco abuse.  He was advised to stop 
smoking.

Private medical records from March 1997 describe right leg 
pain characterized by burning and heaviness progressing over 
the past 6 months.  

In November 1997, the veteran was hospitalized for a 
myocardial infarction, and it was noted he had coronay artery 
disease and peripheral vascular disease.

In January 1998, the RO granted the veteran a permanently and 
totally disability rating for non-service-connected pension 
purposes, primarily based on heart disease and peripheral 
vascular disease.

VA treatment records from 1997 through 2001 show treatment 
for heart disease, peripheral vascular disease, Raynaud's 
disease, and lung disease.  He also was treated for pes 
planus and metatarsalgia.  An August 1998 VA progress note 
describes X-ray findings consistent with hammer toe deformity 
and pes planus of the feet.

In May 1999, the RO increased the rating for service-
connected calluses of the feet to 10 percent.

Treatment for peripheral vascular disease in June 1999 
included placement of a left iliac stent and a left to right 
femoral-femoral crossover due to bilateral lower extremity 
claudication. 

In June 2000, in connection with treatment for Raynaud's, it 
was noted that there was no history of arthritis and 
serositis.  It was noted he possibly had osteoarthritis of 
the knees.  There was no evidence of systemic inflammatory 
disease involving the vascular system.  Raynaud's phenomenon 
seemed to be primary.  In July 2000, he underwent a work-up 
for pulmonary disease.  He reported longstanding bronchitis.  
The assessment was hypoxemia in setting of congestive heart 
failure and primary Raynaud's disease.  

The veteran was treated for foot calluses in March 2001.  It 
was noted that there was a history of arthritic changes 
involving the left talonavicular joint.  March 2001 X-rays of 
the feet were negative; there was no fracture, dislocation, 
destructive bony lesion, or radiopaque foreign body in the 
soft tissues.  He was seen for callus debridement in August 
and September 2001.  He said he had pain of the feet and toes 
due to arthritis.

The veteran was given a VA examination in April 2001.  The 
examiner diagnosed callus formation of the feet.  With regard 
to claimed arthritis of the feet, the examiner said that he 
could not make such a diagnosis.  The examiner stated that 
the veteran appeared to have flat feet and bilateral hallux 
valgus.  

A VA doctor wrote in April 2002 regarding the recent 
diagnosis of primary Raynaud's involving the veteran's hands.  
The doctor noted the veteran's account of being stationed in 
Germany and having had difficulty with his hands during the 
cold winter months.  The doctor stated that there may be a 
relation to prior prolonged exposure to cold weather and 
later development of Raynaud's disease.  

A VA doctor wrote in October 2002 that he had been treating 
the veteran for a complex of lung abnormalities that included 
the airways and the lung alveolar tissues responsible for 
oxygen uptake. He noted a 35-year history of smoking.  The 
veteran reported he stopped smoking 4 years earlier.  The 
last pulmonary function test had showed airflow limitation 
consistent with obstructive lung disease such as emphysema.  
The doctor noted that markedly impaired diffusing capacity on 
pulmonary function testing may be explained by Raynaud's 
disease and a positive ANA test pointing to a mixed 
connective tissue inflammatory disease affecting the gas 
exchange surfaces and capillaries of the alveoli.  The 
veteran's case was complicated by coronary artery disease 
with a history of myocardial infarction and coronary 
angioplasty, and he also had peripheral vascular disease.  

The veteran and his wife testified at an RO hearing in 
November 2002.  He said that he had been treated in service 
for bronchitis on two occasions and that he had been treated 
for recurrent bronchitis since service.  He stated that he 
now had peripheral vascular disease, Raynaud's disease, and 
heart disease.  He argued that he had chest problems in 
service related to his current heart disease and peripheral 
vascular disease.  He stated that he noticed having cold 
hands while stationed at Fort Belvoir, Virginia, and that he 
continuing to feel cold while stationed in Germany.  He 
maintained that cold weather exposure in service had caused 
Raynaud's disease.  He also maintained that there was a 
possible link between Raynaud's disease and pulmonary 
problems.  He stated that he first started being treated 
through the VA in the 1990s.  He stated that earlier private 
treatment records were not available, and he submitted more 
recent treatment records.  He said he had arthritis of the 
feet.  He contended that X-rays that had not shown arthritis 
were inadequate.  He contended that his foot calluses were 
aggravating arthritis of the feet.  He also contended that an 
in-service episode of tonsillitis was a manifestation of an 
infectious disease that may have been the initial indicator 
of his current problems.  The veteran's wife also testified 
in support of the claims.  The veteran submitted several 
medical articles.  

In April 2003, the veteran's case underwent a series of 
independent medical reviews (by doctors associated with QTC 
Medical Services) for the VA, and the doctors reviewed the 
medical records and commented on the claims for service 
connection.

On an April 2003 independent cardiovascular medical review, 
the doctor discussed records of treatment for heart disease 
in the 1990s.  He noted that the veteran's risk factors for 
atherosclerotic heart disease included smoking 50 packs per 
year and hypertension.  The doctor also reviewed records 
relating to lung disease and Raynaud's phenomenon.  The 
doctor said the veteran had primary Raynaud's disease of 
unclear etiology, and it may not be associated with cold 
weather exposure in Germany during service.  He also stated 
that the symptoms of Raynaud's disease would certainly be 
worse with any cold exposure and smoking.  The doctor also 
said that the veteran's coronary artery disease and 
peripheral vascular disease are not likely related to cold 
weather exposure in Germany during service.  

On an April 2003 independent orthopedic medical review, the 
doctor noted a history of service episodes of bronchitis in 
1967 and 1969 and of tonsillitis in 1967.  He also noted a 
35-year history of smoking two packs of cigarettes per day.  
Current medical problems included severe coronary artery 
disease, peripheral vascular disease, and Raynaud's 
phenomenon.  The doctor noted the veteran's contention of 
having arthritis of the feet due to calluses, but it was 
noted there was no evidence of arthritis of the feet.  The 
doctor concluded that the claimed arthritis of the feet was 
not related to service.  He also said that the tonsillitis 
was unrelated to the claimed arthritis of the feet.    

On an April 2003 independent pulmonary medical review, the 
doctor noted a history of a service episode of bronchitis in 
1969 after cold weather exposure while stationed in Germany 
and a service episode of tonsillitis in 1967.  He also noted 
a 35-year history of smoking two packs of cigarettes per day.  
Currently, the veteran had severe coronary artery disease, 
severe peripheral vascular disease, and Raynaud's phenomenon.  
He also had severe emphysema with severe airways obstruction.  
A pulmonary nodule formation had turned out to be an 
inflammatory process.  Pulmonary function tests were 
consistent with emphysema.  CT scanning of the chest found no 
interstitial lung disease.  The veteran also claimed he had 
arthritis of the feet due to a calluses.  The doctor opined 
that the tonsillitis was not related to any subsequent or 
current medical conditions.  He stated that the chronic 
tobacco abuse certainly could have contributed to the 
coronary artery disease and chronic obstructive pulmonary 
disease.  The doctor said there was no evidence for a 
systemic inflammatory process and that the Raynaud's 
phenomenon was primary and not currently causing any of his 
pulmonary disorder.

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent records and examinations have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including arteriosclerosis, arthritis, 
cardiovascular-renal disease, and Raynaud's disease, that are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in an additional increment 
of disability of another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The service medical records from the veteran's 1966-1969 
active duty do not show heart disease, peripheral vascular 
disease, Raynaud's disease, or lung disease.  These 
conditions are first shown in the 1990s, many years after 
service.  Recent VA examinations, as well as a 2003 
independent medical review of the records, include medical 
opinions that these conditions are not related to the 
veteran's military service.  There is not competent medical 
evidence to the contrary.  The medical articles submitted by 
the veteran do not adequately link his own current problems 
to service.  As a layman, the veteran is not competent to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The weight of the credible evidence demonstrates that heart 
disease, peripheral vascular disease, Raynaud's disease, or 
lung disease began many years after service and were not 
caused by any incident of service.  The conditions were not 
incurred in or aggravated by service, and thus service 
connection is not in order.

With regard to claimed arthritis of the feet, such is not 
shown in service or for many years after service.  In fact, 
the weight of the medical evidence shows that the current 
existence of arthritis of the feet is not verified by X-ray 
study.  Without a current valid medical diagnosis of the 
claimed condition, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  Even assuming 
arthritis of the feet were now shown, such would be decades 
after service.  The medical evidence does not associate any 
current arthritis of the feet with the veteran's active duty 
or with his service-connected calluses of the feet.  Claimed 
arthritis of the feet was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected calluses of the feet.  Neither direct nor 
secondary service connection for arthritis of the feet is 
warranted.

The preponderance of the evidence is against the claims for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for heart disease, peripheral vascular 
disease, Raynaud's disease, lung disease, and arthritis of 
the feet is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



